Title: From James Madison to Edmund Randolph, 5–6 August 1782
From: Madison, James
To: Randolph, Edmund


Dear Sir
Phla. Aug: 5th. 1782
Fra[n]ks has arrived with a long letter from Jay being a sequel of the insulting delays disappointments and tergiversations which form the history of his mission. To make our mortification complete he was finally suffered to protest the bills of Congress tho the amount did not exceed twenty five thousand ster——g. The blame of this [s]eemed justly to fall in part on France who probably meant to make that display of her importance to the U. S. This circumstance with some other passages in Jays letter which cannot be here recited, were fresh leaven to the antigallic ferment and revived the motion lately mentioned to you. It was again suspended by an adjournment but will be renewed and pressed to a decision. from the present temper of congress I infer that the decision if not reversive of the power given to France in the negotiation of peace will denote such a degree of discontent and distrust as will greatly impair the confidence on the side of our ally and may if discovered inspire the enemy with new hopes from a protraction of the war. It is very probable that this affair will eventually be adjusted on some middle ground. The venom against France will not be assuaged without some such expedient.
We are still without official information both from Mr. Adams, relative to the negociations with the States General, & from Docr. Franklin relative to advances made by the British Ct. at Versailles towards a general negociation. That such advances have been made may be inferred not only from private reports, but from repeated paragraphs in European papers. Whether they be sincere or insidious may be another question.

Augst. 6th.
A letter of the 14th. of May has come to hand from Mr. Jay in which he says that he is called to Paris by doctor Franklin. This call can only be in his capacity of minister for peace and in consequence of a prospect if not commencement of negotiations. He says nothing on the subject himself, but refers to intelligence which he take’s for granted would previously arrive from Paris. He congratulates [Mr. Liv]ingston on the acknowlegement of our independence by the united provinces. This is the first official evidence of that event.
The Committee as a member of which you prepared a certain report was yesterday augmented to five and filled up. The present composition of it promises a speedy and favorable report. The middle states are rendered apparently very ductile by their fears of a coalition between the eastern and southern in a change of the instructions for peace.
Mr. Mon[t]gomery has given notice to Congress of his intention to call for the report on the case of Vermont and to lay before them such information as he has acquired.
The French squadron which lately appeared off the Capes of Chesepeak are now off those of Delaware. The Ultimate destination of it is only a subject of conjecture. There is I believe no reason to expect more than en passant advantages from it.
In several of my late letters both to you & Mr. Ambler I have, intimated the necessity of some pecuniary remittances and asked your friendly attention to that subject. Will you give me leave to repeat this request?
Mr. Jones’s letter by yesterday’s post informs me of his purpose of visiting Philada. forthwith. Besides the pleasure I take in gratifying you with every interesting communication I must own that some of the particulars mentioned above are meant to hasten if possible a like purpose in yourself.
You will be able to distinguish the paragraphs in which each cypher is used without my specification of them.

